
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.41


FOREST OIL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN


As Amended and Restated
Effective as of December 1, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE
   
  PAGE

I.

 

DEFINITIONS AND CONSTRUCTION

  I-1

II.

 

PARTICIPATION

 
II-1

III.

 

ACCOUNT CREDITS AND ALLOCATIONS OF INCOME OR LOSS

 
III-1

IV.

 

DEEMED INVESTMENT OF FUNDS

 
IV-1

V.

 

IN-SERVICE DISTRIBUTIONS

 
V-1

VI.

 

TERMINATION BENEFITS

 
VI-1

VII.

 

ADMINISTRATION OF THE PLAN

 
VII-1

VIII.

 

ADMINISTRATION OF FUNDS

 
VIII-1

IX.

 

NATURE OF THE PLAN

 
IX-1

X.

 

MISCELLANEOUS

 
X-1

i

--------------------------------------------------------------------------------



FOREST OIL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

W I T N E S S E T H :

        WHEREAS, Forest Oil Corporation (the "Company") has heretofore adopted
the FOREST OIL CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN (the "Plan") for
the benefit of its eligible employees; and

        WHEREAS, the Company desires to restate the Plan and to amend the Plan
in several respects, intending thereby to provide an uninterrupted and
continuing program of benefits;

        NOW THEREFORE, the Plan is hereby restated in its entirety as follows
with no interruption in time, effective as of December 1, 2008, except as
otherwise indicated herein:

ii

--------------------------------------------------------------------------------



I.

Definitions and Construction

        1.1    Definitions.    The capitalized words or terms used in the Plan
and which are not otherwise defined herein shall have the same meanings as such
words or terms have in the Retirement Savings Plan of Forest Oil Corporation, as
the same may be amended from time to time. Where the following words and phrases
appear in the Plan, they shall have the respective meanings set forth below,
unless their context clearly indicates to the contrary.

(1)Account:    An individual account for each Member to which is credited, from
and after the Effective Date, his deferrals pursuant to Sections 3.1 and 3.3,
the Employer Deferrals made on his behalf pursuant to Section 3.2, and which
reflects such Account's allocation of earnings and/or changes in value as
provided in Section 3.4. As of the Effective Date, a Member's Account was
credited with the balances, if any, as of the day immediately preceding such
date in his "Grandfathered Account" and "Deferral Account" maintained under the
Plan as in effect immediately prior to the Effective Date. A Member shall have a
100% nonforfeitable interest in his Account at all times.

(2)Affiliate:    With respect to a person, any other person with whom the person
would be considered a single employer under section 414(b) of the Code
(employees of controlled group of corporations), and any other person with whom
the person would be considered a single employer under section 414(c) of the
Code (employees of partnerships, proprietorships, etc., under common control);
provided, however, that (a) in applying section 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code, the language "at least 50 percent" shall be used
instead of "at least 80 percent" each place it appears in section 1563(a)(1),
(2), and (3) of the Code, and (b) in applying Treasury regulation
section 1.414(c)-2 for purposes of determining trades or businesses (whether or
not incorporated) that are under common control for purposes of section 414(c)
of the Code, "at least 50 percent" shall be used instead of "at least
80 percent" each place it appears in Treasury regulation section 1.414(c)-2.

(3)Bonus Compensation:    The annual incentive bonuses, if any, paid in cash by
the Employer to or for the benefit of a Member for services rendered or labor
performed, including the portion thereof that a Member could have received in
cash in lieu of (i) deferrals pursuant to Section 3.3 and (ii) elective
contributions made on his behalf by the Employer pursuant to a qualified cash or
deferred arrangement (as defined in section 401(k) of the Code) or pursuant to a
plan maintained under section 125 of the Code.

(4)Change of Control:    The occurrence of any one or more of the following
events: (i) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company); (ii) the
Company sells, leases or exchanges all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company);
(iii) the Company is to be dissolved and liquidated; (iv) any person or entity,
including a "group" as contemplated by section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of the Company's voting stock (based upon voting power); or
(v) as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Company's Board of Directors. Notwithstanding the
foregoing, the term "Change of Control" shall not include any reorganization,
merger or consolidation involving solely the Company and one or more previously
wholly-owned subsidiaries of the Company.

I-1

--------------------------------------------------------------------------------



(5)Code:    The Internal Revenue Code of 1986, as amended.

(6)Committee:    The Compensation Committee of the Board of Directors of the
Company.

(7)Company:    Forest Oil Corporation.

(8)Compensation:    Amounts equal to a Member's "Compensation," as such term is
defined under the Retirement Savings Plan, including amounts a Member could have
received in cash in lieu of deferrals pursuant to Sections 3.1 and 3.3, and
without regard to the maximum dollar limitation of section 401(a)(17) of the
Code; provided, however, that for purposes of Section 3.1, Compensation shall
not include Bonus Compensation.

(9)Directors:    The Board of Directors of the Company.

(10)Discretionary Contribution Percentage:    For each Plan Year and with
respect to each Member, the percentage obtained by dividing (i) the Employer
Discretionary Contribution, if any, allocated to such Member's Employer
Contribution Account under the Retirement Savings Plan for such Plan Year by
(ii) the amount of such Member's "Compensation" (as such term is defined in the
Retirement Savings Plan) that was considered under the Retirement Savings Plan
to determine such allocation for such Plan Year.

(11)Effective Date:    December 1, 2008, as to this restatement of the Plan,
except as otherwise indicated in specific provisions of the Plan. The original
effective date of the Plan was July 1, 1994.

(12)Employer:    The Company and any other adopting entity that adopts the Plan
pursuant to the provisions of Section 2.3.

(13)Employer Deferrals:    Deferrals made by the Employer on a Member's behalf
pursuant to Section 3.2.

(14)Entry Date:    The first day of each Plan Year.

(15)Funds:    The investment funds designated from time to time for the deemed
investment of Accounts pursuant to Article IV.

(16)Match Compensation:    Amounts equal to a Member's Compensation plus amounts
of base salary that a Member elects to defer pursuant to the Salary Deferral
Plan.

(17)Member:    Each individual who has been selected for participation in the
Plan and who has become a Member pursuant to Article II.

(18)Plan:    The Forest Oil Corporation Executive Deferred Compensation Plan, as
amended from time to time.

(19)Plan Year:    The twelve-consecutive month period commencing January 1 of
each year.

(20)Retirement Savings Plan:    The Retirement Savings Plan of Forest Oil
Corporation, as amended from time to time.

(21)Salary Deferral Plan:    The Forest Oil Corporation Salary Deferral Deferred
Compensation Plan.

(22)Termination of Service:    A Member's separation from service with the
Employer and its Affiliates within the meaning of section 409A(a)(2)(A)(i) of
the Code (and applicable administrative guidance thereunder).

(23)Trust:    The trust, if any, established under the Trust Agreement.

(24)Trust Agreement:    The agreement, if any, entered into between the Company
and the Trustee pursuant to Article IX.

I-2

--------------------------------------------------------------------------------



(25)Trust Fund:    The funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits and
increments thereto.

(26)Trustee:    The trustee or trustees qualified and acting under the Trust
Agreement at any time.

(27)Valuation Date:    Each calendar day.

        1.2    Number and Gender.    Wherever appropriate herein, words used in
the singular shall be considered to include the plural and words used in the
plural shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.

        1.3    Headings.    The headings of Articles and Sections herein are
included solely for convenience, and if there is any conflict between such
headings and the text of the Plan, the text shall control.

I-3

--------------------------------------------------------------------------------



II.

Participation

        2.1    Participation.    Prior to each Entry Date, the Committee, in its
sole discretion, shall select and notify those management or highly compensated
employees of the Employer who shall be eligible to become Members as of such
Entry Date. Any such eligible employee may become a Member on such Entry Date by
executing and filing with the Committee, prior to such Entry Date, the form
prescribed by the Committee. Such form shall include, among other things
prescribed by the Committee, the consent of such Member to be subject to all of
the terms and provisions of the Plan including, without limitation, the
Compensation deferral provisions set forth in Section 3.1. Subject to the
provisions of Section 2.2, a Member shall remain eligible to defer Compensation
and Bonus Compensation hereunder and receive an allocation of Employer Deferrals
for each Plan Year following his initial year of participation in the Plan. By
participating in the Plan for a Plan Year, a Member agrees that he shall not
make any changes during such Plan Year to his deferral election with respect to
Before-Tax Contributions for such Plan Year under the Retirement Savings Plan.

        2.2    Cessation of Active Participation.    Notwithstanding any
provision herein to the contrary, an individual who has become a Member of the
Plan shall cease to be entitled to defer Compensation and Bonus Compensation
hereunder or receive an allocation of Employer Deferrals effective as of the
Entry Date of any subsequent Plan Year designated by the Committee. Any such
Committee action shall be communicated to the affected individual prior to such
Entry Date. Further, an individual who has become a Member of the Plan may
cancel his Compensation and/or Bonus Compensation deferrals hereunder and his
right to receive an allocation of Employer Deferrals, effective as of the Entry
Date of any subsequent Plan Year, by executing and delivering to the Employer
the form prescribed by the Committee prior to such Entry Date and within the
time period prescribed by the Committee. An individual described in the
preceding provisions of this Section may again become entitled to defer
Compensation and Bonus Compensation hereunder and receive an allocation of
Employer Deferrals beginning on any subsequent Entry Date selected by the
Committee in its sole discretion.

        2.3    Adopting Entities.    It is contemplated that other entities may
adopt the Plan and thereby become an Employer. Any such entity, whether or not
presently existing, may become a party hereto by appropriate action of its
officers without the need for approval of its board of directors or of the
Committee or the Directors; provided, however, that such entity must be an
Affiliate of the Company. The provisions of the Plan shall apply separately and
equally to each Employer and its employees in the same manner as is expressly
provided for the Company and its employees, except that (a) the power to appoint
or otherwise affect the Trustee and the power to amend or terminate the Plan or
amend the Trust Agreement shall be exercised by the Committee alone and (b) the
determination of whether a Change of Control has occurred shall be made based
solely on the Company. Any Employer may, by appropriate action of its officers
without the need for approval of its board of directors (or noncorporate
counterpart) or the Committee or the Directors, terminate its participation in
the Plan effective immediately prior to the start of any subsequent Plan Year.
Moreover, the Committee may, in its discretion, terminate an Employer's Plan
participation effective immediately prior to the start of any subsequent Plan
Year; provided, however, that if an Employer ceases to be an Affiliate of the
Company, such Employer's Plan participation may be terminated by the Committee
effective immediately upon such cessation.

II-1

--------------------------------------------------------------------------------



III.

Account Credits and Allocations of Income or Loss

        3.1    Member Deferrals (other than with respect to Bonus
Compensation).    

        (a)   For each payroll period in which a Member's Before-Tax
Contributions under the Retirement Savings Plan are limited as a result of the
limitations contained in section 401(a)(17) and/or 402(g) of the Code, the
Employer shall withhold from such Member's Compensation for such payroll period
and the Member shall defer hereunder the amount by which such Member's
Before-Tax Contributions to the Retirement Savings Plan are reduced solely
because of the application of such limitations; provided, however, that (i) any
amount withheld and deferred pursuant to this sentence shall be determined based
upon the assumption that the Member's election with respect to the percentage
rate of his Before-Tax Contributions under the Retirement Savings Plan in effect
during such payroll period is equal to the percentage rate of his Before-Tax
Contributions in effect on the first day of the Plan Year in which such payroll
period occurs and (ii) the limitation contained in section 402(g) of the Code
for a Plan Year shall be determined by including in such limitation the
"catch-up contributions", if any, a Member is eligible to defer under the
Retirement Savings Plan for such Plan Year pursuant to section 414(v) of the
Code. For purposes of determining the amount of a Member's Compensation to be
withheld and deferred under the preceding sentence (for each payroll period in
which a Member's Before-Tax Contributions under the Retirement Savings Plan are
limited as described in the preceding sentence), the amount of the Member's
Compensation shall be deemed to be the Member's Match Compensation.
Notwithstanding the foregoing, the maximum amount that may be withheld and
deferred for any payroll period shall be the amount of 80% of the Member's
Compensation for such period.

        (b)   For each Plan Year in which a Member's Before-Tax Contributions
under the Retirement Savings Plan are limited as a result of the limitations
contained in section 401(k)(3) and/or 415 of the Code, the Company shall
withhold from such Member's Compensation and the Member shall defer hereunder an
amount equal to the reduction in such Member's Before-Tax Contributions to the
Retirement Savings Plan as a result solely of the application of such
limitations.

        (c)   A Member's Compensation deferrals shall become effective as of the
Entry Date which is coincident with or next following the date the Member
executes and files with the Committee the form described in Section 2.1. A
Member's Compensation deferrals shall remain in force and effect unless and
until such deferrals are to cease in accordance with the provisions of
Section 2.2. Compensation for a Plan Year not deferred by a Member pursuant to
the above paragraphs shall be received by such Member in cash. Compensation
deferrals made by a Member shall be credited to such Member's Account as of the
date upon which the Compensation deferred would have been received by such
Member in cash had no deferral been made pursuant to this Section 3.1.

        3.2    Employer Deferrals.    

        (a)   As of the last day of each payroll period, the Employer shall
credit a Member's Account with an amount which equals a specified percentage
(the "Match Percentage") of the deferrals made by such Member pursuant to
Section 3.1(a) (determined without regard to the final sentence thereof, which
provides that the maximum amount that may be withheld and deferred for any
payroll period shall be the amount of 80% of the Member's Compensation for such
period) and Section 3.1(b) during such payroll period that are not in excess of
a specified percentage (the "Compensation Percentage") of such Member's Match
Compensation for such payroll period. For purposes of the preceding sentence,
the Match Percentage and the Compensation Percentage for a particular payroll
period shall be determined based on the formula used for determining the amount
of Employer Matching Contributions under the Retirement Savings Plan for such
payroll

III-1

--------------------------------------------------------------------------------



period. For example, if the Retirement Savings Plan provides that the Employer
Matching Contributions for a payroll period shall equal 100% of the Before-Tax
Contributions that were made by a participant during such payroll period that
were not in excess of 8% of such participant's compensation for such payroll
period, then the Match Percentage for such payroll period shall equal 100%, and
the Compensation Percentage for such payroll period shall equal 8%.

        (b)   As of the last day of each Plan Year, the Employer shall credit a
Member's Account with an amount equal to the difference, if any, between (i) the
Discretionary Contribution Percentage applicable to such Member for such Plan
Year multiplied by such Member's Compensation for such Plan Year, and (ii) the
Employer Discretionary Contribution allocated to such Member's Employer
Contribution Account under the Retirement Savings Plan for such Plan Year.
Further, as of the last day of each Plan Year in which the Employer Matching
Contributions and/or Employer Discretionary Contributions under the Retirement
Savings Plan on behalf of a Member are limited as a result of the limitations
contained in section 401(m)(2) and/or 415 of the Code, the Employer shall credit
such Member's Account with an amount equal to the reduction in such Member's
share of such contributions to the Retirement Savings Plan as a result solely of
the application of such limitations.

        (c)   As of any date selected by the Committee, the Employer may credit
a Member's Account with such amount, if any, as the Committee shall determine in
its sole discretion. Such credits may be made on behalf of some Members but not
others, and such credits may vary in amount among individual Members.

        3.3    Deferrals of Bonus Compensation.    

        (a)   In accordance with the procedures established from time to time by
the Committee, a Member may annually elect to defer a percentage of 10% or any
whole multiple of 10% (but in no event more than 100%) of his Bonus Compensation
for the Plan Year. Bonus Compensation not so deferred by such election shall be
received by such Member in cash. A Member's election to defer an amount of his
Bonus Compensation pursuant to this Section shall be made by executing a Bonus
Compensation deferral election in accordance with Paragraph (b) below pursuant
to which the Member authorizes the Employer to reduce his Bonus Compensation in
the elected amount and the Employer, in consideration thereof, agrees to credit
an equal amount to the Member's Account. Bonus Compensation deferrals (including
net income or net loss allocated with respect thereto) made by a Member shall be
credited to his Account as of a date determined in accordance with the
procedures established from time to time by the Committee; provided, however,
that such deferrals shall be credited to the Account no later than 30 days after
the date upon which the Bonus Compensation deferred would have been received by
such Member in cash if he had not elected to defer such amount pursuant to this
Section 3.3.

        (b)   A Member's annual election to defer a percentage of his Bonus
Compensation earned with respect to a Plan Year under Paragraph (a) of this
Section must be made prior to the start of such Plan Year and in accordance with
the procedures established by the Committee, and shall become effective as of
the first day of such Plan Year. Notwithstanding the foregoing, in accordance
with the transition relief provided under Internal Revenue Service Notice
2007-86 concerning deferral elections made with respect to short-term deferrals,
a Member's election to defer a percentage of his Bonus Compensation earned with
respect to the Plan Year beginning on January 1, 2008, may be made at any time
during the month of December, 2008, and shall become effective as of
December 31, 2008. A deferral election under this Section with respect to a Plan
Year shall be irrevocable as of the last day of the year immediately preceding
such Plan Year; provided, however, that any such election with respect to the
Plan Year beginning on January 1, 2008, shall be irrevocable as of December 31,
2008. A Member's deferral election with respect to

III-2

--------------------------------------------------------------------------------






Bonus Compensation for a Plan Year shall apply to such Bonus Compensation even
if it is paid after the close of such Plan Year.

        3.4    Earnings Credits; Valuation of Accounts.    All amounts credited
to a Member's Account shall be deemed invested as soon as administratively
feasible among the Funds as provided in Article IV, and the balance of each
Account shall reflect the result of daily pricing of the assets in which such
Account is deemed invested from time to time until the time of distribution.

III-3

--------------------------------------------------------------------------------



IV.

Deemed Investment of Funds

        Each Member shall designate, in accordance with the procedures
established from time to time by the Committee, the manner in which the amounts
allocated to his Account shall be deemed to be invested from among the Funds
made available from time to time for such purpose by the Committee. Such Member
may designate one of such Funds for the deemed investment of all the amounts
allocated to his Account or he may split the deemed investment of the amounts
allocated to his Account between such Funds in such increments as the Committee
may prescribe. If a Member fails to make a proper designation, then his Account
shall be deemed to be invested in the Fund or Funds designated by the Committee
from time to time in a uniform and nondiscriminatory manner.

        A Member may change his deemed investment designation for future
deferrals to be allocated to his Account. Any such change shall be made in
accordance with the procedures established by the Committee, and the frequency
of such changes may be limited by the Committee.

        A Member may elect to convert his deemed investment designation with
respect to the amounts already allocated to his Account. Any such conversion
shall be made in accordance with the procedures established by the Committee,
and the frequency of such conversions may be limited by the Committee.

IV-1

--------------------------------------------------------------------------------



V.

In-Service Distributions

        5.1    Domestic Relations Order.    The Plan shall permit such
acceleration of the time or schedule of a payment to an individual other than a
Member as may be necessary to fulfill a domestic relations order (as defined in
section 414(p)(1)(B) of the Code).

        5.2    No Other In-Service Distributions.    Except as provided in
Section 5.1, in-service distributions shall not be permitted under the Plan.
Members shall not be permitted to make withdrawals from the Plan prior to a
Termination of Service. Members shall not, at any time, be permitted to borrow
from the Trust Fund. Following a Member's Termination of Service, the amounts
credited to such Member's Account shall be payable to such Member in accordance
with the provisions of Article VI.

V-1

--------------------------------------------------------------------------------



VI.

Termination Benefits

        6.1    Amount of Benefit.    Subject to Section 6.2, upon a Member's
Termination of Service, the Member, or, in the event of the Member's death, the
Member's designated beneficiary (as determined under Section 6.3), shall become
entitled to receive a benefit equal in value to the aggregate balance in the
Member's Account. The value of a Member's Account shall be determined as of the
date payments are to commence from such Account pursuant to Section 6.2
(provided, however, that if an installment payment form was elected pursuant to
Section 6.2, the amount of the installment payments shall be recalculated
annually in accordance with the method set forth in Section 6.2(b)).

        6.2    Time and Form of Payment.    

        (a)   Subject to the delayed payment restriction of Section 6.2(e),
payment of a Member's benefit under Section 6.1 shall commence on one of the
following dates irrevocably elected by such Member in writing on the form
prescribed by the Committee on or before the date he becomes a Member of the
Plan:

        (1)   the first day of the second calendar month following the month in
which the Member's Termination of Service occurs; or

        (2)   January 15 of any one of the next 10 succeeding calendar years (as
elected by the Member) following the calendar year in which the Member's
Termination of Service occurs; or

        (3)   February 1 of the year following the calendar year in which the
Member's Termination of Service occurs (provided, however, that the time of
payment provided for in this clause (3) may not be elected by any Member from
and after the Effective Date).

In the event such Member fails to timely elect the date upon which payment of
his benefit under Section 6.1 is to commence, such payment shall commence at the
time provided in clause (1) of the preceding sentence.

        (b)   Payment of a Member's benefit under Section 6.1 shall be made in
one of the following forms of payment irrevocably elected by such Member in
writing on the form prescribed by the Committee on or before the date he becomes
a Member of the Plan:

        (1)   a single lump sum payment; or

        (2)   annual installment payments for any whole number of years elected
by such Member, with the first installment to be paid on the date payment of
such Member's benefit is scheduled to commence pursuant to Section 6.2(a) and
the subsequent installments to be paid on the annual anniversaries of such date;
provided, however, that the installment period elected by such Member must be
limited to a number of years that will permit all annual installments to be
completed by no later than (i) the 10th anniversary of the date payment of such
Member's benefit is scheduled to commence pursuant to Section 6.2(a) if such
Member elected that his benefit commence at the time provided in clause (1) of
Section 6.2(a), (ii) January 15 of the 10th calendar year following the calendar
year in which such Member's Termination of Service occurs if such Member elected
that his benefit commence at a time provided in clause (2) of Section 6.2(a), or
(iii) February 1 of the 10th calendar year following the calendar year in which
such Member's Termination of Service occurs if such Member elected that his
benefit commence at a time provided in clause (3) of Section 6.2(a). The amount
of each annual installment shall be computed by dividing the Member's unpaid
balance in his Account (determined initially as of the date payment of such
Member's benefit is scheduled to commence pursuant to Section 6.2(a) and, in
subsequent years during the

VI-1

--------------------------------------------------------------------------------






elected installment period, on the annual anniversary of such date) by the
number of annual installments remaining.

In the event such Member fails to timely elect the form in which his benefit
under Section 6.1 is to be paid, such benefit shall be paid in the form of a
single lump sum payment.

        (c)   Notwithstanding the provisions of Sections 6.2(a) and 6.2(b) to
the contrary, and in accordance with the transition relief provided under
Internal Revenue Service Notice 2007-86, during a period selected by the Company
(which period shall begin no earlier than the Effective Date and shall end no
later than December 31, 2008), each Member who has not incurred a Termination of
Service as of the Effective Date and whose benefit under Section 6.1 would not
otherwise be paid prior to January 1, 2009, shall be afforded the opportunity to
elect a new time and/or form of payment with respect to all (but not less than
all) of such Member's Section 6.1 benefit. During the period selected by the
Company for making such election, each Member described in the preceding
sentence may irrevocably elect in writing on the form prescribed by the Company
(i) a new time of payment from among any of the permissible payment dates
described in clauses (1) and (2) of Section 6.2(a) and/or (ii) a new form of
payment from among any of the permissible payment forms described in clauses (1)
and (2) of Section 6.2(b). The Committee may, in its sole discretion, choose not
to honor a Member's election under this Section 6.2(c) by providing written
notice of such decision to such Member on or before December 31, 2008.

        (d)   Notwithstanding the preceding provisions of this Section 6.2, on
or after January 1, 2009, a Member may, on the form prescribed by the Committee,
modify his elections as to time of payment and/or form of benefit payment with
respect to all (but not less than all) of his Section 6.1 benefit; provided,
however, that (i) such new election may not take effect until at least 12 months
after the date on which the new election is made, (ii) the payment (or
installment payments) with respect to which the new election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been paid (or five years from the date the first
installment was scheduled to be paid in the case of installment payments),
(iii) any new election that relates to payment at a specified time (or pursuant
to a fixed schedule) may not be made less than 12 months prior to the date the
payment is scheduled to be paid (or 12 months prior to the date the first amount
was scheduled to be paid in the case of installment payments), (iv) the new time
of payment under the new election, if applicable, must be a date that could have
been elected by the Member under Section 6.2(a) if such Member had initially
elected such date under Section 6.2(a) or 6.2(c), and (v) the new form of
payment under the new election, if applicable, must be a form of payment that
could have been elected by the Member under Section 6.2(b) or 6.2(c) after
taking into account any change in time of payment. For purposes of the Plan, the
entitlement to installment payments shall be treated as the entitlement to a
single payment for purposes of section 409A of the Code and applicable
administrative guidance thereunder.

        (e)   With respect to a Member who is identified as a specified employee
within the meaning of section 409A(a)(2)(B)(i) of the Code (and applicable
administrative guidance thereunder), payment of the Member's Section 6.1 benefit
shall not commence until the later of (i) the time elected by the Member in
accordance with the preceding provisions of this Section 6.2 or (ii) the earlier
of (A) the date that is six months after the Member's Termination of Service or
(B) the date of death of the Member. If the event any payments are delayed
pursuant to the preceding sentence beyond the time elected by the Member in
accordance with the preceding provisions of this Section 6.2, such payments that
the Member would have otherwise been entitled to during the first six months
following the Member's Termination of Service (or, if earlier, prior to his date
of death) shall be accumulated and paid to the Member on the date that is six
months after the Member's Termination of Service or to the Member's designated
beneficiary on the date of the Member's death, as applicable. By participating
in the Plan, all Members agree to be bound by the

VI-2

--------------------------------------------------------------------------------






Company's determination of the Employer's specified employees in accordance with
any of the methods permitted under the regulations issued under section 409A of
the Code.

        6.3    Designation of Beneficiaries.    

        (a)   Each Member shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefit in the event of his death. Each
such designation shall be made by executing the beneficiary designation form
prescribed by the Committee and filing same with the Committee. Any such
designation may be changed at any time by execution of a new designation in
accordance with this Section.

        (b)   If no such designation is on file with the Committee at the time
of the death of the Member or such designation is not effective for any reason
as determined by the Committee, then the designated beneficiary or beneficiaries
to receive such benefit shall be as follows:

        (i)    If a Member leaves a surviving spouse, his benefit shall be paid
to such surviving spouse;

        (ii)   If a Member leaves no surviving spouse, his benefit shall be paid
to such Member's executor or administrator, or to his heirs at law if there is
no administration of such Member's estate.

        6.4    Accelerated Pay-Out of Certain Benefits.    The Plan shall permit
such acceleration of the time or schedule of a payment to an individual other
than a Member as may be necessary to fulfill a domestic relations order (as
defined in section 414(p)(1)(B) of the Code).

        6.5    Payment of Benefits.    To the extent the Trust Fund has
sufficient assets, the Trustee shall pay benefits to Members or their
beneficiaries, except to the extent the Employer pays the benefits directly and
provides adequate evidence of such payment to the Trustee. To the extent the
Trustee does not or cannot pay benefits out of the Trust Fund, the benefits
shall be paid by the Employer. Any benefit payments made to a Member or for his
benefit pursuant to any provision of the Plan shall be debited to such Member's
Account. All benefit payments pursuant to any provision of the Plan shall be
made in cash to the fullest extent practicable.

        6.6    Unclaimed Benefits.    In the case of a benefit payable on behalf
of a Member, if the Committee is unable to locate the Member or beneficiary to
whom such benefit is payable, upon the Committee's determination thereof, such
benefit shall be forfeited to the Employer. Notwithstanding the foregoing, if
subsequent to any such forfeiture the Member or beneficiary to whom such benefit
is payable makes a valid claim for such benefit, such forfeited benefit (without
any adjustment for earnings or loss after the time of such forfeiture) shall be
restored to the Plan by the Employer and paid in accordance with the Plan.

VI-3

--------------------------------------------------------------------------------



VII.

Administration of the Plan

        7.1    The Committee.    The general administration of the Plan shall be
vested in the Committee.

        7.2    Self-Interest of Members.    No member of the Committee shall
have any right to vote or decide upon any matter relating solely to himself
under the Plan or to vote in any case in which his individual right to claim any
benefit under the Plan is particularly involved. In any case in which a
Committee member is so disqualified to act and the remaining members cannot
agree, the Directors shall appoint a temporary substitute member to exercise all
the powers of the disqualified member concerning the matter in which he is
disqualified.

        7.3    Committee Powers and Duties.    The Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have all powers necessary to accomplish these purposes,
including, but not by way of limitation, the right, power, and authority:

        (a)   To make rules, regulations, and bylaws for the administration of
the Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Committee;

        (b)   To construe in its discretion all terms, provisions, conditions,
and limitations of the Plan;

        (c)   To correct any defect or to supply any omission or to reconcile
any inconsistency that may appear in the Plan in such manner and to such extent
as it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

        (d)   To employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the
Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

        (e)   To determine in its discretion all questions relating to
eligibility;

        (f)    To determine whether and when a Member has incurred a Termination
of Service, and the reason for such termination;

        (g)   To make a determination in its discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder;

        (h)   To receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements; and

        (i)    To establish or designate Funds as investment options as provided
in Article IV.

        7.4    Claims Review.    

        (a)   Definitions.    For purposes of this Section, the following terms,
when capitalized, will be defined as follows:

        (1)   Act:    The Employee Retirement Income Security Act of 1974, as
amended.

        (2)   Adverse Benefit Determination:    Any denial, reduction or
termination of or failure to provide or make payment (in whole or in part) for a
Plan benefit, including any denial, reduction, termination or failure to provide
or make payment that is based on a determination of a Claimant's eligibility to
participate in the Plan. Further, any invalidation of a claim for failure to
comply with the claim submission procedure will be treated as an Adverse Benefit
Determination.

VII-1

--------------------------------------------------------------------------------



        (3)   Benefits Administrator:    The Company's Benefits Supervisor, or
such other person or office to whom the Committee has delegated day-to-day Plan
administration responsibilities and who, pursuant to such delegation, processes
Plan benefit claims in the ordinary course.

        (4)   Claimant:    A Member or beneficiary or an authorized
representative of such Member or beneficiary who has filed or desires to file a
claim for a Plan benefit.

        (b)   Filing of Benefit Claim.    To file a benefit claim under the
Plan, a Claimant must obtain from the Benefits Administrator the information and
benefit election forms, if any, provided for in the Plan and otherwise follow
the procedures established from time to time by the Committee or the Benefits
Administrator for claiming Plan benefits. If, after reviewing the information so
provided, the Claimant needs additional information regarding his Plan benefits,
he may obtain such information by submitting a written request to the Benefits
Administrator describing the additional information needed. A Claimant may only
request a Plan benefit by fully completing and submitting to the Benefits
Administrator the benefit election forms, if any, provided for in the Plan and
otherwise following the procedures established from time to time by the
Committee or the Benefits Administrator for claiming Plan benefits.

        (c)   Processing of Benefit Claim.    Upon receipt of a fully completed
benefit claim from a Claimant, the Benefits Administrator shall determine if the
Claimant's right to the requested benefit, payable at the time or times and in
the form requested, is clear and, if so, shall process such benefit claim
without resort to the Committee. If the Benefits Administrator determines that
the Claimant's right to the requested benefit, payable at the time or times and
in the form requested, is not clear, it shall refer the benefit claim to the
Committee for review and determination, which referral shall include:

        (1)   All materials submitted to the Benefits Administrator by the
Claimant in connection with the claim;

        (2)   A written description of why the Benefits Administrator was of the
view that the Claimant's right to the benefit, payable at the time or times and
in the form requested, was not clear;

        (3)   A description of all Plan provisions pertaining to the benefit
claim;

        (4)   Where appropriate, a summary as to whether such Plan provisions
have in the past been consistently applied with respect to other similarly
situated Claimants; and

        (5)   Such other information as may be helpful or relevant to the
Committee in its consideration of the claim.

If the Claimant's claim is referred to the Committee, the Claimant may examine
any relevant document relating to his claim and may submit written comments or
other information to the Committee to supplement his benefit claim. Within
90 days of receipt of a fully completed benefit claim form from a Claimant that
has been referred to the Committee by the Benefits Administrator (or such longer
period as may be necessary due to unusual circumstances or to enable the
Claimant to submit comments, but in any event not later than will permit the
Committee sufficient time to fully and fairly consider the claim and make a
determination within the time frame provided in Section 7.4(d)), the Committee
shall consider the referral regarding the claim of the Claimant and make a
decision as to whether it is to be approved, modified or denied. If the claim is
approved, the Committee shall direct the Benefits Administrator to process the
approved claim as soon as administratively practicable.

        (d)   Notification of Adverse Benefit Determination.    In any case of
an Adverse Benefit Determination of a claim for a Plan benefit, the Committee
shall furnish written notice to the affected Claimant within a reasonable period
of time but not later than 90 days after receipt of

VII-2

--------------------------------------------------------------------------------






such claim for Plan benefits (or within 180 days if special circumstances
necessitate an extension of the 90-day period and the Claimant is informed of
such extension in writing within the 90-day period and is provided with an
extension notice consisting of an explanation of the special circumstances
requiring the extension of time and the date by which the benefit determination
will be rendered). Any notice that denies a benefit claim of a Claimant in whole
or in part shall, in a manner calculated to be understood by the Claimant:

        (1)   State the specific reason or reasons for the Adverse Benefit
Determination;

        (2)   Provide specific reference to pertinent Plan provisions on which
the Adverse Benefit Determination is based;

        (3)   Describe any additional material or information necessary for the
Claimant to perfect the claim and explain why such material or information is
necessary; and

        (4)   Describe the Plan's review procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under section 502(a) of the Act following an Adverse
Benefit Determination on review.

        (e)   Review of Adverse Benefit Determination.    A Claimant has the
right to have an Adverse Benefit Determination reviewed in accordance with the
following claims review procedure:

        (1)   The Claimant must submit a written request for such review to the
Committee not later than 60 days following receipt by the Claimant of the
Adverse Benefit Determination notification;

        (2)   The Claimant shall have the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits to the Committee;

        (3)   The Claimant shall have the right to have all comments, documents,
records, and other information relating to the claim for benefits that have been
submitted by the Claimant considered on review without regard to whether such
comments, documents, records or information were considered in the initial
benefit determination; and

        (4)   The Claimant shall have reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits
free of charge upon request, including (i) documents, records or other
information relied upon for the benefit determination, (ii) documents, records
or other information submitted, considered or generated without regard to
whether such documents, records or other information were relied upon in making
the benefit determination, and (iii) documents, records or other information
that demonstrates compliance with the standard claims procedure.

The decision on review by the Committee will be binding and conclusive upon all
persons, and the Claimant shall neither be required nor be permitted to pursue
further appeals to the Committee.

        (f)    Notification of Benefit Determination on Review.    Notice of the
Committee's final benefit determination regarding an Adverse Benefit
Determination will be furnished in writing or electronically to the Claimant
after a full and fair review. Notice of an Adverse Benefit Determination upon
review will:

        (1)   State the specific reason or reasons for the Adverse Benefit
Determination;

        (2)   Provide specific reference to pertinent Plan provisions on which
the Adverse Benefit Determination is based;

        (3)   State that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant's claim for benefits including
(i) documents, records or other information relied

VII-3

--------------------------------------------------------------------------------






upon for the benefit determination, (ii) documents, records or other information
submitted, considered or generated without regard to whether such documents,
records or other information were relied upon in making the benefit
determination, and (iii) documents, records or other information that
demonstrates compliance with the standard claims procedure; and

        (4)   Describe the Claimant's right to bring an action under
section 502(a) of the Act.

The Committee shall notify a Claimant of its determination on review with
respect to the Adverse Benefit Determination of the Claimant within a reasonable
period of time but not later than 60 days after the receipt of the Claimant's
request for review unless the Committee determines that special circumstances
require an extension of time for processing the review of the Adverse Benefit
Determination. If the Committee determines that such extension of time is
required, written notice of the extension (which shall indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render the determination on review) shall be furnished to the
Claimant prior to the termination of the initial 60-day review period. In no
event shall such extension exceed a period of 60 days from the end of the
initial 60-day review period. In the event such extension is due to the
Claimant's failure to submit necessary information, the period for making the
determination on a review will be tolled from the date on which the notification
of the extension is sent to the Claimant until the date on which the Claimant
responds to the request for additional information.

        (g)   Exhaustion of Administrative Remedies.    Completion of the claims
procedures described in this Section will be a condition precedent to the
commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by a Claimant or by any other person or entity claiming
rights individually or through a Claimant; provided, however, that the Committee
may, in its sole discretion, waive compliance with such claims procedures as a
condition precedent to any such action.

        (h)   Payment of Benefits.    If the Benefits Administrator or Committee
determines that a Claimant is entitled to a benefit hereunder, payment of such
benefit will be made to such Claimant (or commence, as applicable) as soon as
administratively practicable after the date the Benefits Administrator or
Committee determines that such Claimant is entitled to such benefit or on such
other date as may be established pursuant to the Plan provisions.

        (i)    Authorized Representatives.    An authorized representative may
act on behalf of a Claimant in pursuing a benefit claim or an appeal of an
Adverse Benefit Determination. An individual or entity will only be determined
to be a Claimant's authorized representative for such purposes if the Claimant
has provided the Committee with a written statement identifying such individual
or entity as his authorized representative and describing the scope of the
authority of such authorized representative. In the event a Claimant identifies
an individual or entity as his authorized representative in writing to the
Committee but fails to describe the scope of the authority of such authorized
representative, the Committee shall assume that such authorized representative
has full powers to act with respect to all matters pertaining to the Claimant's
benefit claim under the Plan or appeal of an Adverse Benefit Determination with
respect to such benefit claim.

        7.5    Employer to Supply Information.    The Employer shall supply full
and timely information to the Committee, including, but not limited to,
information relating to each Member's Compensation, Bonus Compensation, age,
retirement, death, or other cause of Termination of Service and such other
pertinent facts as the Committee may require. The Employer shall advise the
Trustee of such of the foregoing facts as are deemed necessary for the Trustee
to carry out the Trustee's duties under the Plan and the Trust Agreement. When
making a determination in connection with the Plan, the Committee shall be
entitled to rely upon the aforesaid information furnished by the Employer.

VII-4

--------------------------------------------------------------------------------



        7.6    Indemnity.    To the extent permitted by applicable law, the
Company shall indemnify and save harmless the Directors and each member of the
Committee against any and all expenses, liabilities and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of responsibilities under or incident to the Plan.
Expenses and liabilities arising out of willful misconduct shall not be covered
under this indemnity. This indemnity shall not preclude such further indemnities
as may be available under insurance purchased by the Company or provided by the
Company under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise, as such indemnities are permitted under applicable law.

VII-5

--------------------------------------------------------------------------------



VIII.

Administration of Funds

        8.1    Payment of Expenses.    All expenses incident to the
administration of the Plan and Trust, including but not limited to, legal,
accounting, Trustee fees, and expenses of the Committee, may be paid by the
Employer and, if not paid by the Employer, shall be paid by the Trustee from the
Trust Fund, if any.

        8.2    Trust Fund Property.    All income, profits, recoveries,
contributions, forfeitures and any and all moneys, securities and properties of
any kind at any time received or held by the Trustee, if any, shall be held for
investment purposes as a commingled Trust Fund pursuant to the terms of the
Trust Agreement. The Committee shall maintain an Account in the name of each
Member, but the maintenance of an Account designated as the Account of a Member
shall not mean that such Member shall have a greater or lesser interest than
that due him by operation of the Plan and shall not be considered as segregating
any funds or property from any other funds or property contained in the
commingled fund. No Member shall have any title to any specific asset in the
Trust Fund, if any.

VIII-1

--------------------------------------------------------------------------------



IX.

Nature of the Plan

        The Employer intends and desires by the adoption of the Plan to
recognize the value to the Employer of the past and present services of
employees covered by the Plan and to encourage and assure their continued
service with the Employer by making more adequate provision for their future
retirement security. The establishment of the Plan is, in part, made necessary
by certain benefit limitations which are imposed on the Retirement Savings Plan
by the Code. The Plan is intended to constitute an unfunded, unsecured plan of
deferred compensation for a select group of management or highly compensated
employees of the Employer. Plan benefits herein provided are a contractual
obligation of the Employer and shall be paid out of the Employer's general
assets. Nevertheless, subject to the terms hereof and of the Trust Agreement,
the Employer may transfer money or other property to the Trustee to provide Plan
benefits hereunder, and the Trustee shall pay Plan benefits to Members and their
beneficiaries out of the Trust Fund.

        The Committee, in its sole discretion, may establish the Trust and
direct the Employer to enter into the Trust Agreement. Notwithstanding the
foregoing, immediately prior to the occurrence of a Change of Control, the
Employer shall enter into the Trust Agreement and shall fund the Trust with
money or other property having an aggregate value equal to not less than the
aggregate balance in the Accounts maintained under the Plan on behalf of all
Members and beneficiaries (determined as of the day immediately preceding the
date of such funding of the Trust); provided, however, that the Employer shall
not be required to take the actions described in this sentence if such actions
would result in adverse tax consequences to one or more of the Members pursuant
to Section 409A(b) of the Code. If the Employer enters into the Trust Agreement,
then the Employer shall remain the owner of all assets in the Trust Fund and the
assets shall be subject to the claims of the Employer's creditors if the
Employer ever becomes insolvent. For purposes hereof, the Employer shall be
considered "insolvent" if (a) the Employer is unable to pay its debts as such
debts become due or (b) the Employer is subject to a pending proceeding as a
debtor under the United Sates Bankruptcy Code (or any successor federal
statute). The chief executive officer of the Employer and its board of directors
shall have the duty to inform the Trustee in writing if the Employer becomes
insolvent. Such notice given under the preceding sentence by any party shall
satisfy all of the parties' duty to give notice. When so informed, the Trustee
shall suspend payments to the Members and hold the assets for the benefit of the
Employer's general creditors. If the Trustee receives a written allegation that
the Employer is insolvent, the Trustee shall suspend payments to the Members and
hold the Trust Fund for the benefit of the Employer's general creditors, and
shall determine in the manner specified in the Trust Agreement whether the
Employer is insolvent. If the Trustee determines that the Employer is not
insolvent, the Trustee shall resume payments to the Members. No Member or
beneficiary shall have any preferred claim to, or any beneficial ownership
interest in, any assets of the Trust Fund, and, upon commencement of
participation in the Plan, each Member shall have agreed to waive his priority
credit position, if any, under applicable state law with respect to the assets
of the Trust Fund.

IX-1

--------------------------------------------------------------------------------



X.

Miscellaneous

        10.1    Not Contract of Employment.    The adoption and maintenance of
the Plan shall not be deemed to be a contract between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to (a) give any person the right to be retained in the
employ of the Employer, (b) restrict the right of the Employer to discharge any
person at any time, (c) give the Employer the right to require any person to
remain in the employ of the Employer, or (d) restrict any person's right to
terminate his employment at any time.

        10.2    Alienation of Interest Forbidden.    The interest of a Member or
his beneficiary or beneficiaries hereunder may not be sold, transferred,
assigned, or encumbered in any manner, either voluntarily or involuntarily, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
or charge the same shall be null and void; neither shall the benefits hereunder
be liable for or subject to the debts, contracts, liabilities, engagements or
torts of any person to whom such benefits or funds are payable, nor shall they
be an asset in bankruptcy or subject to garnishment, attachment or other legal
or equitable proceedings. Notwithstanding the foregoing, the Plan shall comply
with the terms of a domestic relations order as provided in Sections 5.1 and
6.4.

        10.3    Withholding.    All Compensation and Bonus Compensation
deferrals and Employer Deferrals and payments provided for hereunder shall be
subject to applicable withholding and other deductions as shall be required of
the Employer under any applicable local, state or federal law.

        10.4    Amendment and Termination(a) .    The Committee may from time to
time, in its discretion, amend, in whole or in part, any or all of the
provisions of the Plan; provided, however, that no amendment may be made that
would impair the rights of a Member with respect to amounts already allocated to
his Account. The Committee may terminate the Plan, in whole or in part, at any
time. In the event that the Plan is terminated, the balance in an affected
Member's Account shall be paid to such Member or his designated beneficiary at
the time specified by the Committee in a single lump sum, cash payment in full
satisfaction of all of such Member's or beneficiary's benefits hereunder.
Notwithstanding the preceding provisions of this Section, (a) to the extent
required by section 409A of the Code, the Plan may not be amended or terminated
in a manner that would give rise to an impermissible acceleration of the time or
form of a payment of a benefit under the Plan pursuant to section 409A(a)(3) of
the Code and any regulations or guidance issued thereunder and (b) if the
Committee determines that the terms of the Plan do not, in whole or in part,
satisfy the requirements of section 409A of the Code, then the Committee may, in
its sole discretion, amend the Plan (without obtaining the consent of any
Member) in such manner as the Committee deems appropriate to comply with
section 409A of the Code and any regulations or guidance issued thereunder.

        10.5    Severability.    If any provision of the Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions hereof; instead, each provision shall be fully
severable and the Plan shall be construed and enforced as if said illegal or
invalid provision had never been included herein.

        10.6    Guaranty.    Notwithstanding any provisions of the Plan to the
contrary, in the event any Affiliate of the Company that adopts the Plan
pursuant to Section 2.3 hereof fails to make payment of the benefits due under
the Plan on behalf of its Members, whether directly or through the Trust, the
Company shall, during the period that such entity is an Affiliate of the
Company, be liable for and shall make payment of such benefits due as a
guarantor of such entity's obligations hereunder. The guaranty obligations
provided herein shall (a) be satisfied directly and not through the Trust and
(b) terminate with respect to a particular entity as of the date such entity
ceases to be an Affiliate of the Company.

        10.7    Governing Laws.    All provisions of the Plan shall be construed
in accordance with the laws of Colorado except to the extent preempted by
federal law.

X-1

--------------------------------------------------------------------------------



        EXECUTED this 31st day of December, 2008.


 
 
FOREST OIL CORPORATION
 
 
By:
 
/s/ H. CRAIG CLARK


--------------------------------------------------------------------------------

Name: H. Craig Clark
Title: President and CEO

iii

--------------------------------------------------------------------------------





QuickLinks


FOREST OIL CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN
